142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SIERRA CLUB, Plaintiff-Appellant,v.Bruce BABBITT, Secretary of the Interior;  JamieRappaport-Clark,** Director,U.S. Fish and Wildlife Service;  WayneWhite, Defendants-Appellees.No. 97-15226.D.C. No. CV-95-299-EJG/GGH.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 14, 1998.Decided April 21, 1998.

1
Appeal from the United States District Court for the Eastern District of California Edward J. Garcia, District Judge, Presiding.


2
Before NOONAN and TROTT, Circuit Judges, and WALLACH.***


3
ORDER*


4
The Secretary's "Motion to Dismiss on Grounds of Mootness" filed April 9, 1998, is hereby GRANTED.  Each party shall bear its own costs of this appeal.  All matters involving attorneys' fees are remanded to the district court.


5
A certified copy of this order sent to the district court shall act as and for the mandate of this court.


6
APPEAL DISMISSED.  Remanded for further proceedings in the district court.



**
 Jamie Rappaport-Clark is substituted for her predecessor, Mollie Beattie, as Director of U.S. Fish and Wildlife Service.  Fed.R .App.P. 43(c)(1)


**
 * The Honorable Evan J. Wallach, United States Court of International Trade, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3